Exhibit 10.20

LOGO [g215954g06r33.jpg]

CAREFUSION CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

On              (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to              (“Awardee”)
             Restricted Stock Units (the “Restricted Stock Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver shares of
common stock, par value $0.01 per share, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Stock Units have been granted
pursuant to the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the provisions of this
Restricted Stock Units Agreement (this “Agreement”). Capitalized terms used in
this Agreement which are not specifically defined will have the meanings
ascribed to such terms in the Plan.

1. Vesting.

(a) The Restricted Stock Units shall vest if and to the extent that (i) the
specific performance measure set forth in Appendix A of this Agreement (the
“Performance Measure”) equals or exceeds the designated performance target level
or levels specified in Appendix A of this Agreement (the “Performance Target”)
for the one-fiscal year period ending June 30,              (the “Performance
Period”) and (ii) the continuous service requirements set forth in Paragraph 3
are satisfied. Any determination that the Performance Target is achieved and
that any Restricted Stock Units vest with respect to the Performance Period
shall be made by written certification of the Human Resources and Compensation
Committee of the Board of Directors of the Company (the “Committee”) not later
than the date that is 2 1/2 months after the end of the Performance Period (the
“Certification Date”). If the Performance Measure fails to equal or exceed the
Performance Target for the Performance Period, then all outstanding Restricted
Stock Units shall be forfeited by Awardee.

(b) Notwithstanding the foregoing, in the event of a Change of Control prior to
Awardee’s Termination of Employment, all outstanding Restricted Stock Units
shall vest in full.

2. Transferability. The Restricted Stock Units shall not be transferable.

3. Continuous Service Requirement and Termination of Employment.

(a) General. Except as set forth in Paragraphs 6(b), (c), (d) and (e) below, in
order to receive a payment pursuant to Paragraph 6 hereof with respect to
Restricted Stock Units that vest based on the achievement of the Performance
Target in accordance with Paragraph 1(a)(i) hereof, Awardee must remain in the
continuous employ of the Company or its Affiliates through the dates specified
in Paragraph 6 on which any Shares are paid, and if a Termination of Employment
of Awardee occurs prior to the date Shares are paid under Paragraph 6, then all
outstanding Restricted Stock Units which have not been paid shall be forfeited
by Awardee.

(b) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment of Awardee occurs by reason of death or by the Company on



--------------------------------------------------------------------------------

account of Disability prior to any portion of the Restricted Stock Units vesting
as provided in Paragraph 1 hereof, but at least six (6) months from the Grant
Date, then any unvested Restricted Stock Units shall immediately vest in full on
the date of such Termination of Employment and shall not be forfeited.

(c) Retirement. If Awardee remains in the continuous employ of the Company or
its Affiliates for at least six (6) months after the Grant Date and at such time
is or thereafter becomes Retirement Eligible, then in the event the Performance
Measure equals or exceeds the designated Performance Target for the Performance
Period, the Awardee shall receive payment of the Restricted Stock Units pursuant
to Paragraph 6 without regard to the continuous service requirements of
Paragraph 3(a). For purposes of this Agreement and this Award under the Plan,
“Retirement Eligible” shall mean Awardee’s (i) attaining age fifty-five (55) and
(ii) having at least ten (10) years of continuous service with the Company or
Cardinal Health, Inc. and their Affiliates, including service with an Affiliate
of the Company or Cardinal Health, Inc. prior to the time that such Affiliate
became an Affiliate of the Company or Cardinal Health, Inc. For purposes of the
age and/or service requirement, the Administrator may, in its discretion, credit
a Participant with additional age and/or years of service.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
CareFusion Group any confidential information, trade secrets or other business
sensitive information or material concerning the CareFusion Group; violation of
Company policies, including but not limited to conduct which would constitute a
breach of any certificate of compliance or similar attestation/ certification
signed by Awardee; directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the CareFusion Group at any time within the 12 months prior to
Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the CareFusion Group and
any of its customers, potential customers, vendors and/or suppliers that were
known to Awardee; and breaching any provision of any employment or severance
agreement with a member of the CareFusion Group. As used in this Agreement,
“Competitor Triggering Conduct” shall include, either during Awardee’s
employment or within one year following Awardee’s Termination of Employment,
accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by any
member of the CareFusion Group (a “Competitor”), including, but not limited to,
employment or another business relationship with any Competitor if Awardee has
been introduced to trade secrets, confidential information or business sensitive
information during Awardee’s employment with the CareFusion Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the CareFusion Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee

 

2



--------------------------------------------------------------------------------

engages in Triggering Conduct during the time period set forth in the preceding
sentence or in Competitor Triggering Conduct during the time period referenced
in the definition of “Competitor Triggering Conduct” set forth in Paragraph 4
above, then:

(a) any Restricted Stock Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment of
Shares pursuant to Paragraph 6 hereof shall immediately and automatically
terminate, be forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Restricted Stock Units
pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Stock Units on such settlement date)) that have
already been settled and that had vested at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this Paragraph 5 if and
only if the Administrator (or its duly appointed designee) authorizes, in
writing and in its sole discretion, such release. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or advisor or
in any other capacity to, a Competitor, and further agrees to inform any such
new employer, before accepting employment, of the terms of this Paragraph 5 and
Awardee’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the restrictions contained
in this Agreement are being made for the benefit of the Company in consideration
of Awardee’s receipt of the Restricted Stock Units, in consideration of
employment, in consideration of exposing Awardee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Awardee further acknowledges that the receipt of the Restricted Stock
Units and execution of this Agreement are voluntary actions on the part of
Awardee and that the Company is unwilling to provide the Restricted Stock Units
to Awardee without including the restrictions and covenants of Awardee contained
in this Agreement. Further, the parties agree and acknowledge that the
provisions contained in Paragraphs 4 and 5 are ancillary to, or part of, an
otherwise enforceable agreement at the time the agreement is made.

 

3



--------------------------------------------------------------------------------

6. Payment of Vested Restricted Stock Units.

(a) To the extent the Restricted Stock Units vest in accordance with Paragraph 1
hereof, subject to the provisions of Paragraphs 4 and 5 of this Agreement and
Paragraphs (b), (c), (d) and (e) below, and unless Awardee makes an effective
election to defer receipt of the Shares represented by the Restricted Stock
Units, the Restricted Stock Units shall be paid by the Company to the Awardee in
Shares (without any payment on behalf of Awardee other than as described in
Paragraph 10) in three installments, which shall be as nearly equal as possible,
as follows: (i) the first installment shall be paid on the later of the
Certification Date and the first anniversary of the Grant Date; (ii) the second
installment shall be paid on the second anniversary of the Grant Date; and
(iii) the third installment shall be paid on the third anniversary of the Grant
Date, subject in each case to the provisions of this Agreement, including those
relating to the Awardee’s continued employment with the Company or its
Affiliates. Elections to defer receipt of the Shares beyond the date for payment
provided herein may be permitted in the discretion of the Administrator pursuant
to procedures established by the Administrator in compliance with the
requirements of Section 409A of the Code.

(b) Retirement. Notwithstanding anything herein to the contrary, in the event
Awardee is or becomes Retirement Eligible, and as a result of the vesting of the
Restricted Stock Units becomes subject to a Tax Withholding Obligation (as
defined in Paragraph 10(b)), then Awardee shall be required to arrange for the
satisfaction of the minimum amount of any related Tax Withholding Obligation in
a manner acceptable to the Company. To satisfy any related Tax Withholding
Obligation, Awardee shall, in accordance with and subject to Paragraph 10(b), be
entitled to (i) receive, to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4)(vi), a number of corresponding Shares with an aggregate
market value equal to the amount necessary to satisfy such obligation, and the
Company is authorized to retain on Awardee’s behalf or sell or arrange for the
sale of the number of Shares that the Company determines to be sufficient to
satisfy such obligation or (ii) reduce the number of unpaid Restricted Stock
Units by the number of Shares as the Company determines to be sufficient to
satisfy such obligation. Awardee shall be entitled to receive the Shares
corresponding to the remaining Restricted Stock Units on the applicable date
specified in Paragraph 6(a).

(c) Death. Notwithstanding anything herein to the contrary, if an Awardee
experiences a Termination of Employment due to death, then all vested Restricted
Stock Units (including Restricted Stock Units that vest in accordance with
Paragraph 3(b) of this Agreement) that have not been paid shall be paid by the
Company in Shares (without any payment on behalf of Awardee other than as
described in Paragraph 10) within 60 days after the date of death.

(d) Disability. Notwithstanding anything herein to the contrary, if an Awardee
experiences a Termination of Employment by the Company on account of Disability,
then all vested Restricted Stock Units (including Restricted Stock Units that
vest in accordance with Paragraph 3(b) of this Agreement) that have not been
paid shall be paid by the Company in Shares (without any payment on behalf of
Awardee other than as described in Paragraph 10) within 60 days after the date
of Termination of Employment.

 

4



--------------------------------------------------------------------------------

(e) Change of Control. Notwithstanding anything herein to the contrary, upon the
occurrence of a Change of Control, all vested Restricted Stock Units (including
Restricted Stock Units that vest in accordance with Paragraph 1(b) of this
Agreement) that have not been paid shall be paid by the Company in Shares
(without any payment on behalf of Awardee other than as described in Paragraph
10) on the date of such Change of Control.

7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Restricted Stock Units. However, to the extent the Company
determines to pay a cash dividend to holders of the Common Stock, an Awardee
shall, with respect to each Restricted Stock Unit, be entitled to receive a cash
payment from the Company on each cash dividend payment date with respect to the
Shares with a record date between the Grant Date and the settlement of such unit
pursuant to Paragraph 6 hereof, such cash payment to be in an amount equal to
the dividend that would have been paid on the Common Stock represented by such
unit. Cash payments on each cash dividend payment date with respect to the
Shares with a record date prior to the payment date described in Paragraph 6
shall be accrued until the payment date described in Paragraph 6 and paid
thereon (subject to the same vesting requirements as the underlying Restricted
Stock Units award). Elections to defer receipt of the cash payments in lieu of
cash dividends beyond the date of settlement provided herein may be permitted in
the discretion of the Committee pursuant to procedures established by the
Company in compliance with the requirements of Section 409A of the Code.

8. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the CareFusion Group by Awardee
under this Agreement.

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Restricted Stock Units, including, without limitation, any right
to vote the Shares represented by the Restricted Stock Units.

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Stock Units (including taxes owed with respect to
any cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Restricted Stock Units. The Company does not commit and is under no obligation
to structure the Restricted Stock Units to reduce or eliminate Awardee’s tax
liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is

 

5



--------------------------------------------------------------------------------

required to arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company. Unless Awardee
elects to satisfy the Tax Withholding Obligation by an alternative means that is
then permitted by the Company, Awardee’s acceptance of this Agreement
constitutes Awardee’s instruction and authorization to the Company to retain on
Awardee’s behalf the number of Shares from those Shares issuable to Awardee
under this Award, to reduce the number of unpaid Restricted Stock Units or to
sell or arrange for the sale of the number of Shares as the Company determines
to be sufficient to satisfy the Tax Withholding Obligation as owed when any such
obligation comes due. The value of any Shares retained or the number of
Restricted Stock Units reduced for such purposes shall be based on the Fair
Market Value, as the term is defined in the Plan, of the Shares on the date of
vesting of the Restricted Stock Units. To the extent that the Company retains
any Shares or reduces the number of Restricted Stock Units to cover the Tax
Withholding Obligation, it will do so at the minimum statutory rate, but in no
event shall such amount exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Restricted Stock Units and benefits granted herein
would not be granted without the governance of this Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect Awardee’s ability to earn
a living in any capacity that does not violate such covenants. The parties
further agree that in the event of any violation by Awardee of any such
covenants, the Company will suffer immediate and irreparable injury for which
there is no adequate remedy at law. In the event of any violation or attempted
violations of the restrictions and covenants of Awardee contained in this
Agreement, the CareFusion Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to any other rights and remedies
afforded the CareFusion Group hereunder or by law. In the event that it becomes
necessary for the CareFusion Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the CareFusion
Group designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement, including, without limitation, whether particular conduct
constitutes Triggering Conduct or Competitor Triggering Conduct, shall be final
and binding unless such decision is arbitrary and capricious.

13. Prompt Acceptance of Agreement. The Restricted Stock Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Restricted Stock Unit grants and the execution of
Restricted Stock Unit agreements through electronic signature.

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

 

7



--------------------------------------------------------------------------------

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment than provided in this
agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan.

 

CAREFUSION CORPORATION By:   Kieran T. Gallahue

Its:

  Chairman and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Restricted Stock Units granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) acknowledges previously accepting, and voluntarily and knowingly accepts,
the terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated August 31, 2009 pertaining to the Plan.

 

Awardee’s Signature   Date

 

9



--------------------------------------------------------------------------------

APPENDIX A

 

Awardee:

        Restricted Stock Units:     

Performance Measure and Performance Target:

        Date of Grant:     

 

10